         Case 2:21-cv-00079-AC Document 3 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICHOLAS FITZGERALD,                               No. 2:21-cv-0079 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner at Mule Creek State Prison, has filed a document styled “Petition

18   for Preliminary Injunctive relief, Appt of counsel, accelerated release 1-4-21,” seeking release

19   from custody. ECF No. 1. No other documents have been filed.

20          In order to commence an action, a litigant must file a complaint as required by Rule 3 of

21   the Federal Rules of Civil Procedure, and must either pay the appropriate filing fee or file an

22   application requesting leave to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a).

23   The court will not issue any orders granting or denying relief until an action has been properly

24   commenced.

25          Plaintiff appears to be requesting early release from his sentence due to a preexisting

26   condition that makes him more vulnerable to contracting COVID-19. See generally ECF No. 1.

27   It is unclear, however, what specific claims plaintiff is trying to make in support of the request. If

28   he is claiming that his conditions of confinement unconstitutionally jeopardize his health or
                                                        1
         Case 2:21-cv-00079-AC Document 3 Filed 01/22/21 Page 2 of 2


 1   safety, then he needs to file a civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff also
 2   appears to challenge the fairness of his original sentence. If he wishes to contest the
 3   constitutional validity of that sentence, or the fact or duration of his custody, then he must file a
 4   habeas petition pursuant to 28 U.S.C. § 2254.
 5          Because plaintiff has not filed a proper civil action, his current motion will be denied in its
 6   entirety without prejudice. Plaintiff will, however, be provided the opportunity to file the proper
 7   pleading as well as to submit either an application requesting leave to proceed in forma pauperis
 8   or the appropriate filing fee.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The Clerk of Court is directed to send plaintiff the court’s forms for filing both a civil
11   rights action and a habeas petition as well as its application to proceed in forma pauperis by a
12   prisoner;
13          2. Plaintiff’s January 15, 2021, “Petition for Preliminary Injunctive relief, Appt of
14   counsel, accelerated release 1-4-21” (ECF No. 1), is DENIED without prejudice;
15          3. Plaintiff is granted thirty days from the date of service of this order to file a pleading
16   that complies with the Federal Rules of Civil Procedure and the Local Rules of Practice. The
17   pleading must bear the docket number assigned to this case, and plaintiff must file an original and
18   two copies of the pleading, and
19          4. Within thirty days of the date of this order, plaintiff shall also submit either the
20   application to proceed in forma pauperis on the form provided by the Clerk of Court or the
21   appropriate filing fee.
22          Plaintiff’s failure to comply with this order will result in a recommendation that this
23   matter be dismissed.
24   DATED: January 21, 2021
25

26

27

28
                                                         2
